Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 04/20/2022.
Claims 1, 3-15 are amended and presented for examination. 
Rejection of claims 1, 3-15 under 35 USC 112 is withdrawn. 

Priority
Applicant claim to provisional priority application 62/459,545 and 62/529,418 is objected because none of the provisional application support at least the second limitation of the claim. The limitation of receiving second allocation is not disclosed by App # 62/459,545 nor by App # 62/529,418. Applicant is respectfully requested to identify the necessary support. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 11, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USP 10, 827,486 B2) in view of Patel et al. (US 10,499,356) and Xu et al. (USP 9,769,817 B2).

Regarding claim 1, 12, Lee discloses a method or a terminal for transmitting and receiving, by a terminal, signals to and from a base station in a wireless communication system, the method or the terminal comprising: 
a transmitter (see col. 3, lines 9-15);
a receiver (see col. 3, lines 9-15); and 
a processor operatively coupled to the transmitter and the receiver (see col. 3, lines 9-15), 
wherein the processor is configured to:
receiving first allocation information for allocating a first downlink region, a guard period (GP) and a first uplink region for a first time interval (see col. 5, lines 20-56, discloses allocation of resources within a subframe, the subframe composed of downlink, GP and uplink, see also col. 1, lines 55-65); 
receiving second allocation information for additionally allocating one or more of a second downlink region or a second uplink region (see col. 1, lines 66-col. 2, lines 67, discloses a downlink control information region used for allocation of the rest of the frame, note that based on first allocation, the frame structure consists of downlink, GP and uplink regions, the second allocation flexibly allocates the rest of the frame to only downlink, reallocation of GP to downlink region or vice versa, i.e. the first type of subframe); and 
performing signal transmission and reception with the base station in the first time interval using one or more of the first downlink region or the first uplink region in the first time interval (see col. 3, lines 9-38, discloses that the transmission/reception of data is carried out based on frame structure and allocation).
Lee fails to disclose performing communication based on to characteristics of the terminal and wherein the second allocation of uplink or downlink is in the GP or wherein based on the terminal being an IOT and one or more of downlink or uplink of the terminal in the first time interval being non-continuously scheduled, the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region allocated by the second allocation information; wherein the terminal being an IOT terminal.
Patel discloses performing communication based on characteristics of the terminal (see col. 15, lines 6-52, discloses characteristic such as determining how far or close the UE, for example by using TA) and wherein the second allocation of uplink or downlink is in the GP (see col. 15, lines 6-52, discloses allocation of resources within guard period or GP). Patel also discloses based on the terminal being an IOT terminal (see col. 10 , lines 10-25, discloses MTC devices as IOT) and determining one or more of downlink or uplink of the terminal in the first time interval being non-continuously scheduled (see col. 15, lines 6-53, discloses determining a guard period, which only exists when the communication is non-continuously scheduled, such as between downlink and uplink), the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region allocated by the second allocation information (see fig. 7, col. 15, lines 6-53, discloses second allocation of GP 745, allocated for downlink and uplink, based on non-continuous scheduled transmission, non-continuous as interpreted here is by gap, separation of transmission between downlink and uplink). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to include the one or more downlink or uplink of the terminal in the first time interval being non-continuously scheduled, the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region allocated by the second allocation information as described by Patel. 
The motivation for doing so would be to allow efficiently performing communication within the guard region thereby increasing efficiency. 
Lee does not disclose wherein the terminal being is a Narrowband internet of things (NB-IOT) terminal; receiving narrowband synchronization signal (NBSS) for detecting physical cell identify; receiving system information through narrowband physical broadcast channel (NPBCH) based on the detected cell identity; and transmitting narrowband random access preamble based on the system information. 
Xu discloses wherein the terminal being is a Narrowband internet of things (NB-IOT) terminal (see abstract discloses a UE operating in narrowband region, such an MTC, i.e. NB-IOT device, see also col. 10, lines 58-67); receiving narrowband synchronization signal (NBSS) for detecting physical cell identity (see col. 11, lines 41-col. 12, line 16, discloses receiving a PSS and SSS to determine cell identity); receiving system information through narrowband physical broadcast channel (NPBCH) based on the detected cell identity (see col. 11, lines 41-col. 12, line 16, discloses receiving system information after performing cell search wherein the cell is identified by cell identity, see also col. 13, lines 5-13); and transmitting narrowband random access preamble based on the system information (see col. 12, lines 17-38).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining if the device is NB-IOT and configure to utilize resource within the GP, since NB-IOT devices like MTC are known to use less data.
The motivation for doing so would be to allow configuration of NB-IoT to utilize resources within the GP to allow more efficient use of resources.  

Regarding claims 11, 13, Lee discloses a method or a base station for transmitting and receiving signals to and from a terminal in a wireless communication system, the base station comprising: 
a transmitter (see col. 4, line 60-col. 5, line 3, col. 8, line 22-44); 
a receiver (col. 8, line 22-44); and 
a processor operatively coupled to the transmitter and the receiver (col. 8, line 22-44), wherein the processor is configured to: 
transmit first allocation information for allocating a first downlink region, a guard period (GP) and a first uplink region for a first time interval (see col. 5, lines 20-56, discloses allocation of resources within a subframe, the subframe composed of downlink, GP and uplink, see also col. 1, lines 55-65); 
transmit second allocation information for additionally allocating one or more of a second downlink region or a second uplink region (see col. 1, lines 66-col. 2, lines 67, discloses a downlink control information region used for allocation of the rest of the frame, note that based on first allocation, the frame structure consists of downlink, GP and uplink regions, the second allocation flexibly allocates the rest of the frame to only downlink, reallocation of GP to downlink region or vice versa, i.e. the first type of subframe); and 
perform signal transmission and reception with the terminal in the first time interval, using one or more of the first downlink region or the first uplink region (see col. 3, lines 9-38, discloses that the transmission/reception of data is carried out based on frame structure and allocation).
Lee fails to disclose performing communication based on to characteristics of the terminal and wherein the second allocation of uplink or downlink is in the GP or wherein based on the terminal being an IOT and one or more of downlink or uplink of the terminal in the first time interval being non-continuously scheduled, the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region allocated by the second allocation information; wherein the terminal being an IOT terminal.
Patel discloses performing communication based on characteristics of the terminal (see col. 15, lines 6-52, discloses characteristic such as determining how far or close the UE, for example by using TA) and wherein the second allocation of uplink or downlink is in the GP (see col. 15, lines 6-52, discloses allocation of resources within guard period or GP). Patel also discloses based on the terminal being an IOT terminal (see col. 10 , lines 10-25, discloses MTC devices as IOT) and determining one or more of downlink or uplink of the terminal in the first time interval being non-continuously scheduled (see col. 15, lines 6-53, discloses determining a guard period, which only exists when the communication is non-continuously scheduled, such as between downlink and uplink), the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region allocated by the second allocation information (see fig. 7, col. 15, lines 6-53, discloses second allocation of GP 745, allocated for downlink and uplink, based on non-continuous scheduled transmission, non-continuous as interpreted here is by gap, separation of transmission between downlink and uplink). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to include the one or more downlink or uplink of the terminal in the first time interval being non-continuously scheduled, the terminal performs the signal transmission and reception with the base station further using the one or more of the second downlink region or the second uplink region allocated by the second allocation information as described by Patel. 
The motivation for doing so would be to allow efficiently performing communication within the guard region thereby increasing efficiency. 
Lee does not disclose wherein the terminal being is a Narrowband internet of things (NB-IOT) terminal; transmitting narrowband synchronization signal (NBSS) for detecting physical cell identify; transmitting system information through narrowband physical broadcast channel (NPBCH) based on the detected cell identity; and receiving narrowband random access preamble based on the system information. 
Xu discloses wherein the terminal being is a Narrowband internet of things (NB-IOT) terminal (see abstract discloses a UE operating in narrowband region, such an MTC, i.e. NB-IOT device, see also col. 10, lines 58-67); transmitting narrowband synchronization signal (NBSS) for detecting physical cell identity (see col. 11, lines 41-col. 12, line 16, discloses receiving a PSS and SSS to determine cell identity); transmitting system information through narrowband physical broadcast channel (NPBCH) based on the detected cell identity (see col. 11, lines 41-col. 12, line 16, discloses receiving system information after performing cell search wherein the cell is identified by cell identity, see also col. 13, lines 5-13); and receiving narrowband random access preamble based on the system information (see col. 12, lines 17-38).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining if the device is NB-IOT and configure to utilize resource within the GP, since NB-IOT devices like MTC are known to use less data.
The motivation for doing so would be to allow configuration of NB-IoT to utilize resources within the GP to allow more efficient use of resources.  

Regarding claim 4, Lee discloses the method wherein the first time interval is one subframe (see fig. 1, discloses each block as a subframe, see also col. 1, lines 55-65).

Regarding claim 5, Lee discloses the method wherein the first allocation information comprises: configuration information about the first time interval and information indicating the number of additional symbols for the first uplink region (see col. 1, lines 55-65, discloses the first allocation of subframe to include downlink, first and second time periods).

Regarding claim 6, Lee discloses the method wherein the second allocation information comprises: one or more of the number of downlink symbols additionally allocated in the GP or the number of uplink symbols additionally allocated in the GP (see col. 1, lines 65-col. 2, lines 67, the second region which is allocated as between downlink, uplink or GP as downlink or uplink).

Regarding claim 14, Lee discloses the terminal wherein the terminal is capable of communicating with at least one of another terminal, a base station or a network (see col. 4,lines 45-64).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patel and Xu as applied to claim 1 above, and further in view of Chen et al. (USP 10,211,955 B2)

Regarding claim 7, Lee fails to explicitly disclose the method wherein a time interval except for a resource region additionally allocated in the GP by the second allocation information is at least 20 microseconds or more.
However, Chen discloses that a subframe that 1 ms second divided into two time slots, which is further divided into 6 or 7 symbols. In other words, a subframe that is 1 ms long is divided into 14 symbols, the smallest unit of transmission. As such, each symbol period is at least over 70 microseconds long. See col. 7, lines 4-25. 
As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a time interval is at least 20 microseconds or more as described by Chen.
The motivation for doing so would to allow communication of at least one symbol as a minimum unit of transmission. 
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patel and Xu as applied to claim 1 above, and further in view of Bai et al. (USP 10,292,150 B2).

Regarding claim 3, Lee fails to disclose the method wherein the characteristics of the terminal comprise a coverage enhancement (CE) mode of the terminal or a CE level of the terminal.
	Bai discloses wherein the characteristics of the terminal comprise a coverage enhancement (CE) mode of the terminal or a CE level of the terminal (see col. 3, lines 1-3, discloses that operation of a terminal in CE mode requires modification to the guard period of the special subframe).
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include performing communication according to characteristic wherein the characteristic comprises a CE mode of the terminal.
The motivation for doing so would be to allow determine if the terminal is in CE mode and configure the allocation accordingly such that the communicated symbols are properly transmitted and received. 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patel and Xu as applied to claim 1 above, and further in view of Yang et al. (Wo 2013/055337 A1).

Regarding claim 8, Lee fails to disclose the method wherein based on the second allocation information including information related to the second downlink region additionally allocated in the GP, the terminal receives, through the second downlink region, a narrowband physical downlink shared channel (NPDSCH) or a reference signal having a quasi-co-located (QCL) relationship with a reference signal transmitted in the first downlink region.
Yang disclose the method wherein, when the second allocation information indicates the second downlink region additionally allocated in the GP, the terminal receives, through the second downlink region, a narrowband physical downlink shared channel (NPDSCH) or a reference signal having a quasi-co-located (QCL) relationship with a reference signal transmitted in the first downlink region (see par. 0035, discloses communication during gap using PDSCH). Alvarino discloses NB-IoT device configured to communicate using NPDSCH (col. 9, lines 3-50). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the terminal receiving through the second downlink region a NPDSCH as described by Yang. 
The motivation for doing so would be to perform data communication with the narrow band device. 

Regarding claim 9, Lee fails to disclose the method wherein based on the second allocation information including information related to the second uplink region additionally allocated in the GP, the terminal transmits, through the second uplink region, a narrow physical uplink shared channel (NPUSCH) or a reference signal having a quasi-co-located (QCL) relationship with a reference signal transmitted in the first uplink region.
Chen discloses performing uplink communication of data within guard period of a subframe (see fig. 4, 425). Yang further disclose the method wherein, when the second allocation information indicates the second downlink region additionally allocated in the GP, the terminal receives, through the second downlink region, a narrow physical downlink shared channel (NPDSCH) or a reference signal having a quasi-co-located (QCL) relationship with a reference signal transmitted in the first downlink region (see par. 0035, discloses communication during gap using PDSCH). Alvarino discloses NB-IoT device configured to communicate using NPUSCH (col. 9, lines 3-50). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include performing uplink communication within a guard period of a special frame using narrow band PUSCH as suggested by Yang. 
The motivation for doing so would be to perform data communication with the narrow band device. 

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patel and Xu as applied to claim 1 above, and further in view of Ikeda (US 8503366 B2).

Regarding claim 10, Lee fails to disclose but Ikeda discloses the method wherein the second downlink region is configured with the same cyclic prefix (CP) as the first downlink region, wherein the second uplink region is configured with the same CP as the first uplink region (see col. 5, lines 62-col. 6, line 5, discloses that a CP can be fixed for each symbol of the subframe).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the second downlink region is configured with the same cyclic prefix (CP) as the first downlink region, wherein the second uplink region is configured with the same CP as the first uplink region as described by Ikeda. 
The motivation for doing so would be to allow reducing the consumption of radio resources (Ikeda at col. 6, lines 6-9). 

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Patel and Xu as applied to claim 1 above, and further in view of Westerberg et al. (US 8,229,365 B2).

Regarding claim 15, Lee fails to disclose but Westerberg discloses wherein the terminal performs the signal transmission and reception with the base station in the first time interval further based on maximum downlink channel propagation delay and uplink timing advance (see col. 1, lines 51-60, discloses uplink and downlink configuration requires determining and using maximum propagation time and timing advance).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the terminal performs the signal transmission and reception with the base station in the first time interval further based on maximum downlink channel propagation delay and uplink timing advance as described by Westerberg. 
The motivation for doing so would be to avoid interference by sufficiently allowing enough time within the guard period. 

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
Examiner respectfully notes that Applicant has not addressed the objection to priority raise in previous office action. As such, the pending claims are not afforded the priority date of provisional applications identified above. For purpose of examination, the priority date for pending claims is 02/19/2018. 
Applicant primarily argues that Patel does not disclose or suggest that if a terminal is an NB-IOT terminal and if downlink and/or uplink of the terminal in a first time interval is non-continuously scheduled then the terminal performs signal transmission and reception further using one or more of a second downlink or uplink region that were allocated in GP. Examiner respectfully disagrees. 
Applicant first refers to Patel at col. 10, lines 10-25. This portion specifically discloses that UE devices can at least be MTC devices also part of IOT devices. Additionally, the resources allocation such as DwPTS and UpPTS is equivalent to claimed non-continuous scheduled allocation described in the claim. As such, it remains to be determined if one of ordinary skill in the art would modify the invention of Lee as modified by Patel to incorporate or apply to NB-IoT devices. Xu discloses that application of such of invention as described by Lee and Patel to devices of Xu would have been obvious. See the rejection of Claim 1. As such, Applicant arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466